Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium which does not explicitly exclude transitory signals. The Examiner suggests amending the claim to recite a non-transitory computer readable recording medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. US 2021/0110018 (hereinafter “Rowe”) in view of Harding US 10,580,243.


    PNG
    media_image1.png
    89
    415
    media_image1.png
    Greyscale

 the method comprising: receiving a biometric authentication request from an application (see figure 4 and paragraph 0070, step 402 involves the computer system 104 transmitting instructions to the camera system 116 to capture the plurality of the images of the biometric-authentication subject, perhaps doing so by making use of an application programming interface or the like)

    PNG
    media_image2.png
    769
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    414
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    252
    414
    media_image4.png
    Greyscale

	Rowe does not explicitly disclose that the anti-spoofing scheme is based that is applied is based on the authentication purpose of the biometrics. 
	Harding discloses a biometric module that adjusts the required biometric thresholds depending on the action requiring authentication, for example transferring a large sum of money in a banking environment could set the threshold substantially higher than requesting a bank statement (col. 6 lines 25-43).

    PNG
    media_image5.png
    330
    432
    media_image5.png
    Greyscale



	Rowe and Harding are analogous art because they are from the same field of endeavor of biometric authentication. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to take into account the purpose of the authentication as taught by Harding into the anti-spoofing scheme of Rowe. The motivation would be to set less stringent and thus rapider standards for less important transactions while reserving the stricter standards for more important transactions. This would result in less inconvenience for the user receiving false negatives when the transactions are not of high importance. 
	Regarding claim 2, as discussed Harding discloses applying the biometric authentication based on the application which requests authentication, thus in the same 
	Regarding claim 11, the anti-spoofing scheme of Rowe is performed in a secure world of a trusted execution environment (see paragraph 0028)

    PNG
    media_image6.png
    183
    420
    media_image6.png
    Greyscale

	Claim 12 is similarly analyzed to claim 1. 
	Claim 13 is similarly analyzed to claim 1. 	
	Regarding claim 15, Rowe nor Harding do not explicitly disclose a display with a transparent protective layer where a sensor below the protective layer captures biometrics from a reflected light received through the display layer. However it is well known in the art of biometrics to have a sensor below a transparent layer of the display for capturing biometrics of an individual which the Examiner declares official notice to. The motivation would be to use an embedded sensor within the display to capture the biometric images of the user while they are interacting with the display. 
	Regarding claim 16, Rowe discloses wherein the trained model is trained using biometrics directly acquired from a human and forged biometrics as training data, 

    PNG
    media_image7.png
    236
    422
    media_image7.png
    Greyscale

	Claim 17 is similarly analyzed to claim 11.
	Regarding claims 18, Rowe discloses wherein the processor includes at least one of a graphics processing unit (GPU), a digital signal processor (DSP), or a dedicated machine learning processor disposed inside or outside the processor, and the memory further stores codes configured to cause the processor to control an operation performed to apply the trained model to the biometrics, wherein the operation is performed by at least one of the GPU, the DSP, or the dedicated machine learning processor (see paragraph 0024).

    PNG
    media_image8.png
    378
    467
    media_image8.png
    Greyscale

	Regarding claim 19, Rowe discloses wherein the memory further stores codes configured to cause the processor to initiate a memory transaction for storing data required for the operation in a secured memory region associated with at least one of the GPU, the DSP, or the dedicated machine learning processor, and cause the memory transaction, which is permitted 39Attorney Docket No.: 48905-0049001 Client Ref.: LGPA-0080592.00/US/YIHCHO: LGE Ref.: 19CBC144US02 to access the secured memory region by a memory protection unit or a memory management unit, to store the data in the secured memory region (see paragraph 0024).
	Regarding claim 20, Rowe discloses sharing block code with a processor but does not explicitly disclose sharing a page table. However it is well known to use page tables to share information to which the Examiner declares official notice. The motivation would be to rapidly share a categorized amount of data. 

Allowable Subject Matter
Claims 3-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN B STREGE/Primary Examiner, Art Unit 2669